


PDI, INC.
2004 STOCK AWARD AND INCENTIVE PLAN
STOCK APPRECIATION RIGHTS AGREEMENT


This Stock Appreciation Rights (“SAR”) Agreement (this “Agreement”) is made as
of November 18, 2008 (the “Date of Grant”) between PDI, Inc., a Delaware
corporation (the “Company”), and Nancy Lurker (the “Recipient”), an employee of
the Company.  This Agreement and the SARs granted hereunder are made pursuant to
the terms of the Company’s 2004 Stock Award and Incentive Plan (the “Plan”).
Capitalized terms not otherwise defined herein shall have the meaning ascribed
to them in the Plan.
 
Section 1. Stock Appreciation Rights Award. The Company hereby grants to the
Recipient, on the terms and conditions hereinafter set forth, 280,000 Stock
Appreciation Rights (the “SARs”).  Each SAR represents the right to receive an
amount payable in shares of the Company’s Stock (the “Shares”) as provided in
Section 4 below, equal in value to the excess, if any, of the Fair Market Value
of a Share on the date of exercise of the SAR over the SAR Exercise Price.  For
purposes of this Agreement, the “SAR Exercise Price” shall mean the Fair Market
Value of a Share as of the Date of Grant ($4.28).
 
 Section 2. Vesting of SARs. Subject to Sections 4 and 5 hereof and except as
otherwise provided in this Agreement, the SARs shall vest only upon the
achievement of both the Time-Based Vesting Condition and the Stock
Performance-Based Vesting Condition (each as defined below) with respect to all
or any portion of the SARs.  The “Time-Based Vesting Condition” shall be deemed
satisfied in equal installments of twenty percent (20%) of the SARs on November
18th of 2008, 2009, 2010, 2011 and 2012, respectively, provided that the
Recipient remains employed with the Company on each such date.  The “Stock
Performance-Based Vesting Condition” shall be deemed satisfied with respect to
each of the tranches of SARs listed below upon the achievement at any time prior
to the fifth anniversary of the Date of Grant of the corresponding stock-based
performance condition described below, in each case, provided the Recipient
remains employed with the Company on the date that the following applicable
stock-based performance condition is satisfied:
 
Tranche of SARs
Stock-Based Performance Condition
94,000 SARs
The Stock achieves a closing price of at least $10.00 per share over sixty (60)
consecutive trading days on the Nasdaq Stock Market or such other primary stock
exchange on which the Stock is listed and traded (an “Exchange”)
93,000 SARs
The Stock achieves a closing price of at least $15.00 per share over sixty (60)
consecutive trading days on an Exchange
93,000 SARs
The Stock achieves a closing price of at least $20.00 per share over sixty (60)
consecutive trading days on an Exchange



Notwithstanding the foregoing provisions of this Section 2, upon a Change in
Control, (i) the Time-Based Vesting Conditions applicable to each SAR shall be
deemed to have been fully



 
 

--------------------------------------------------------------------------------

 

attained as of the date of such Change in Control and (ii) with respect to each
of the tranches of SARs listed above, if the Fair Market Value of a Share as of
the date of any Change in Control (or, if greater, the per share consideration
paid in connection with such Change in Control) exceeds the per share dollar
threshold amount of the stock-based performance conditions set forth in the
table above (without regard to the number of consecutive trading days for which
the closing price was achieved), then such Stock Performance-Based Vesting
Condition shall be deemed to have been achieved as of the date of such Change in
Control, to the extent not previously achieved.


Section 3. SAR Term. Subject to the provisions of Section 5 of this Agreement,
the SARs that become vested pursuant to Section 2 hereof may be exercised at any
time for a period of seven (7) years from the Date of Grant (the “SAR
Term”).  Upon the expiration of the SAR Term, any vested and unexercised SARs
shall be cancelled and no longer exercisable, and shall be of no further force
or effect.


Section 4. SAR Exercise.
 
(a)           Subject to the provisions of Section 5 hereof, the Recipient may
inform the Company of her intention to exercise any portion (or all) of the
vested SARs at any time prior to the expiration of the SAR Term by submitting
the appropriate SAR exercise form to the Company.  The SAR exercise form must be
provided to the Company at least three (3) business days prior to the proposed
exercise date, and must: (i) state the number of SARs desired to be exercised;
(ii) in the event that the SARs shall be exercised by any person other than the
Recipient hereof pursuant to Sections 5 or 8 hereof, include appropriate proof
of the right of such person to exercise the SAR; and (iii) comply with such
further requirements consistent with the Plan as the Board or the Committee may
from time to time prescribe. No exercise of any SARs will be effective until the
appropriate and completed SAR exercise form is received and processed in the
ordinary course by the Company.
 
(b)           Upon the exercise of a SAR, the Recipient shall be entitled to
receive that number of Shares having a Fair Market Value equal to the product of
(i) the excess of the Fair Market Value of one Share on the date of exercise
over the SAR Exercise Price, multiplied by (ii) the number of Shares in respect
to which the SAR has been exercised.  Except as otherwise determined by the
Committee, the payment shall be made in Shares.  Fractional shares shall be
settled by payment in cash based upon the Fair Market Value on such date.  The
Recipient is responsible for the payment of all federal, state and local income
taxes and other appropriate deductions associated with any SAR exercise, and the
Company reserves the right to postpone the transfer of any Shares payable as a
result of the Recipient’s SAR exercise until such amounts are paid.  Subject to
the above provisions, the Shares payable upon the exercise of SARs shall be paid
as soon as practicable following the exercise date; provided, however, that the
Company may delay the issuance of such Shares to the extent necessary to comply
with applicable federal and/or state laws and securities registration/ownership
requirements.


Section 5. Termination of Service. If the Recipient's service as an employee of
the Company is terminated, the Recipient shall: (i) immediately forfeit her
interest in any SARs that have not yet become vested, which unvested SARS shall
be cancelled and shall be of no further force or effect, and (ii) retain the
right to exercise any SARs that had previously become vested prior to the
effective date of the Recipient’s termination of employment with the Company
until
 

-2-


 
 

--------------------------------------------------------------------------------

 

the expiration of thirty (30) days after the effective date of such termination
of employment; provided, however, that in the event such termination of
employment is as a result of the Recipient’s Retirement or Permanent Disability,
the period during which the Recipient may exercise her vested SARs shall
continue until the expiration of ninety (90) days after the effective date of
termination of employment.  For purposes of this Agreement, “Retirement” shall
mean the Recipient’s voluntary termination of her employment with the Company at
any time on or after the date on which the following two conditions have been
satisfied: (i) the Recipient has reached age 62 and (ii) the Recipient has been
continuously employed by the Company and its affiliates for at least two (2)
years.  For purposes of this Agreement, “Permanent Disability” shall mean a
disability which, in the opinion of a physician designated by the Company,
permanently prevents the Recipient from being able to render services to the
Company.  If the Recipient’s employment with the Company terminates as a result
of her death, or if the Recipient should die after terminating her employment
with the Company but prior to the expiration of the above referenced thirty (30)
or ninety (90) day exercise period, as appropriate, the representative of the
Recipient’s estate shall have one (1) year from the effective date of
termination of employment to exercise any SARs that had previously become vested
prior to the effective date of termination of the deceased Recipient’s
employment with the Company.
 
Section 6.  No Rights as Stockholder or Employee.
 
(a)           The Recipient shall not be deemed to be the holder of, or to have
any of the rights of a holder with respect to, any Shares subject to the SARs
until such SAR shall have been exercised pursuant to the terms of this Agreement
and the Company shall have issued the Shares to the Recipient, whereupon the
Recipient shall have full voting and other ownership rights with respect to such
Shares.
 
(b)           Nothing in this Agreement shall confer upon the Recipient any
right to continue as an employee of the Company or to interfere in any way with
the right of the Company to terminate the Recipient's employment at any time to
the same extent as such right may exist in the absence of this Agreement.
 
Section 7. Adjustments. If at any time while any SARs are outstanding, the
number of outstanding Shares is changed by reason of any events described in the
Plan, the number of SARs granted under this Agreement, and any and all rights
with regard to same, may be adjusted in accordance with the provisions of the
Plan, in the sole discretion of the Committee.
 
Section 8. Restriction on Transfer of SAR Shares. No SARs (or the option to
exercise same) may be transferred, pledged, assigned, hypothecated or otherwise
disposed of in any way by the Recipient, except to the Company upon termination
of the Recipient’s employment as provided for herein. In the event the Recipient
becomes legally incapacitated and terminates her employment, her SARs shall be
exercisable by her legal guardian, committee or legal representative, in
accordance with the provisions of Section 5 hereof. If the Recipient dies, the
SAR shall thereafter be exercisable by the Recipient's designated beneficiary
or, absent such a designation, by the executors or administrators of the
Recipient’s estate, in accordance with Section 5 hereof.  Any attempted
assignment, transfer, pledge, hypothecation or other disposition of any SARs (or
rights to exercise same) contrary to the provisions hereof, or the levy of any
 

-3-


 
 

--------------------------------------------------------------------------------

 

execution, attachment or similar process upon such SARs, shall be null and void
and without effect.
 
Section 9. Notices. Any notice hereunder by the Recipient shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof at the Company's office at Saddle River Executive Centre, 1 State Route
17 South, Saddle River, New Jersey 07458, Attn:  Human Resource Department, or
at such other address as the Company may designate by notice to the Recipient.
Any notice hereunder by the Company shall be given to the Recipient in writing
and such notice shall be deemed duly given only upon receipt thereof at such
address as the Recipient may have on file with the Company.
 
Section 10. Construction. The construction of this Agreement is vested in the
Board or the Committee, as applicable, and their respective construction shall
be final and conclusive.
 
Section 11. Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware, without giving effect to the
choice of law principles thereof.
 
Section 12. Failure to Enforce Not a Waiver. The failure of the Company to
enforce at any time any provision of this Agreement shall in no way be construed
to be a waiver of such provision or of any other provision hereof.
 
Section 13. Amendments. Except as provided in Section 16, this Agreement may be
amended or modified at any time only by an instrument in writing signed by each
of the parties hereto.
 
Section 14. Survival of Terms.  This Agreement shall apply to and bind the
Recipient and the Company and their respective permitted assignees and
transferees, heirs, legatees, executors, administrators and legal successors.
 
Section 15. Severability.  If a provision of this Agreement is held invalid by a
court of competent jurisdiction, the remaining provisions will nonetheless be
enforceable according to their terms.  Further, if any provision is held to be
over broad as written, that provision shall be amended to narrow its application
to the extent necessary to make the provision enforceable according to
applicable law and enforced as amended.
 
Section 16. Plan.  The SARs are granted pursuant to the Plan, and the SARs and
this Agreement are in all respects governed by the Plan and subject to all of
the terms and provisions thereof, whether such terms and provisions are
incorporated in this Agreement by reference or are expressly cited.
 
Section 17. Section 409A.  This Agreement shall be interpreted and applied so
that the SARs are exempt from, and will not be subject to, Section 409A of the
Code.  In addition, this Agreement shall be interpreted and applied as if it
contained any additional provisions that are required to obtain in order for the
SARs to be exempt from Section 409A of the Code.
 
[Signature Page Follows]
 

-4-


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement, effective as of the date first noted above.
 




Grant Date: November 18, 2008                                       PDI, INC.




By:           /s/ Jeffrey E.
Smith                                                                
Name: Jeffrey E. Smith
Title:   CFO


 
RECIPIENT




By:           /s/ Nancy
Lurker                                                                
Name:  Nancy Lurker


 


 


 


 


 

-5-


 
 

--------------------------------------------------------------------------------

 
